Title: Thomas Jefferson to William Caruthers, 11 February 1815
From: Jefferson, Thomas
To: Caruthers, William


           Monticello Feb. 11. 15.
          Th: Jefferson presents his compliments to mr Caruthers and asks the favor of him to have the inclosed letter delivered to the officer to whom it is addressed, as the name is unknown to him. he has left it unsealed for mr Caruther’s perusal, as he may be able to explain it to the Assessor & Collector. he salutes him with great esteem & respect.
        